Citation Nr: 0520372	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-03 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability of 
multiple joints, including the arms, shoulders, back, and 
legs.  

2.  Entitlement to service connection for a rectal disorder 
manifested by bleeding.  

3.  Entitlement to service connection for a psychiatric 
disorder.  

4.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1981 to 
March 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Louisville, Kentucky.  Specifically, in that decision, the RO 
denied service connection for a disability of multiple 
joints, including the arms, shoulders, back, and legs; a 
rectal disorder manifested by bleeding; and a psychiatric 
disorder.  Also in that determination, the RO denied the 
issue of entitlement to a total disability rating based on 
individual unemployability.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

At the personal hearing conducted before the undersigned 
Acting Veterans Law Judge in Washington, D.C. in March 2005, 
the veteran testified that a private physician, Dr. Howard 
Lynd, has concluded that his (the veteran's) rectal 
disability manifested by bleeding is directly related to his 
back injury which was sustained in the motor vehicle accident 
during service.  Hearing transcript (T.) at 6.  Also, the 
veteran testified that another private doctor, Dr. Jerry 
Lawson, has determined that his multiple joint disability is 
the result of the in-service car accident.  T. at 13.  

Records of treatment that the veteran has received from these 
private physicians are included in the veteran's claims 
folder.  Importantly, however, written statements in which 
these doctors provide their opinions as to the etiology of 
the veteran's rectal and multiple joint disabilities are not 
contained in the file.  In view of the absence of the 
purported private medical statements in the claims folder, 
the RO should advise the veteran of his right to submit a 
direct statement from his physician(s) regarding the alleged 
relationship between his disabilities and his active service.  
See Sutton v. Brown, 9 Vet. App. 553, 570 (1996).

Also at the recent personal hearing, the veteran testified 
that he has received pertinent treatment at the VA Medical 
Centers in Indianapolis, Indiana and in Lexington, Kentucky.  
T. at 18-20.  A complete and thorough review of the veteran's 
claims folder indicates that available records of treatment 
that the veteran has received at the Indianapolis VA Medical 
Center (VAMC) are included in his claims folder.  However, 
all records of relevant medical care that the veteran has 
received at the Lexington VAMC do not appear to have been 
procure and associated with his file.  In particular, the 
Board notes that no records of treatment that the veteran has 
received from this medical facility after August 2001 are 
contained in his claims folder.  On remand, therefore, any 
records of pertinent treatment that the veteran has received 
at the Lexington VAMC which are available should be obtained 
and associated with his file.  

With regard to the veteran's claim for service connection for 
a rectal disorder manifested by bleeding in particular, the 
Board notes that a report of an October 2000 VA outpatient 
treatment session includes a notation that the veteran has 
been experiencing intermittent rectal bleeding since 1985.  
Importantly, however, he has not been accorded a pertinent VA 
examination.  On remand, therefore, the veteran should be 
accorded the opportunity to undergo such an evaluation to 
determine the etiology of any pertinent disability found on 
examination.  

With regard to the veteran's claim for service connection for 
a multiple joint disability of the arms, shoulders, back, and 
legs in particular, the Board acknowledges that the examiner 
who conducted the VA joints examination in September 2004 and 
who diagnosed chronic right shoulder separation with 
limitation of motion and chronic pain concluded that this 
disorder was unrelated to the in-service automobile accident.  
Importantly, however, X-rays taken of both of the veteran's 
shoulders at that time showed deformed glenoid fossa 
bilaterally "from [an] old bankart fracture."  Also, the 
claims folder contains multiple records of VA outpatient 
treatment which include references to the veteran's joint 
pathology (including his bilateral shoulder pain) and to his 
prior motor vehicle accident.  Further, while this same 
examiner (who conducted the September 2004 VA joints 
examination) also concluded at the VA spine examination 
conducted on the same day that the veteran's degenerative 
disc disease with nerve root compression was also not the 
result of the in-service motor vehicle accident, the claims 
folder contains multiple VA outpatient treatment records 
which reflect medical care for back pathology and which also 
note the veteran's history of having been involved in a motor 
vehicle accident.  As such, the Board concludes that, on 
remand, the veteran should be accorded a current VA 
orthopedic examination to determine the etiology of any 
multiple joint (including spinal) disability that he may 
have.  

With regard to the veteran's claim for service connection for 
a psychiatric disorder, the Board notes that the examiner who 
had conducted the initial post-service VA examination in 
April 1984 stated that the veteran "appears to have [a] mild 
anxiety condition [which is] probably secondary to [the 
in-service] car accident and probably increased due to [his] 
inability to get [a] job now."  Additionally, in a letter 
subsequently dated in March 2001, a private psychologist 
referenced the veteran's "serious head injury" in 1983 and 
his subsequent "behavior change."  In another letter dated 
in August 2001, this same psychologist noted that the veteran 
began to experience psychiatric problems after the in-service 
automobile accident in 1983.  The Board acknowledges that, in 
a January 2005 addendum, a VA nurse who conducted a VA 
psychiatric examination in September 2004 concluded that the 
veteran's psychiatric pathology is not the result of his 
in-service motor vehicle accident because this symptomatology 
existed prior to the in-service injury.  Importantly, 
however, the Board believes that, in view of these 
conflicting medical opinions, the veteran should be accorded 
a new VA psychiatric examination.  The examination conducted 
pursuant to this remand should include opinions from the 
examiner regarding the etiology of any psychiatric disorder 
diagnosed on evaluation.  Current opinions should be 
reconciled with those medical conclusions already of record.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
advise him to submit a direct opinion 
from his physician(s) regarding the 
alleged relationship between his 
disabilities and his active service, and 
that such opinions may carry more 
probative weight if based upon review of 
his claims folder.  This opinion, if 
provided, should be included in the 
claims file.  The RO should also request 
the veteran to identify any additional 
pertinent treatment records not currently 
associated with the claims folder that 
may be capable of substantiating his 
claims.

2.  The RO should obtain the veteran's 
complete clinic records from the 
Lexington VAMC since August 2001.  All 
available reports not previously obtained 
should be associated with the veteran's 
claims folder.  

3.  Thereafter, the RO should then make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a pertinent VA examination to 
determine the nature, extent, and 
etiology of any disability of multiple 
joints, including the arms, shoulders, 
back, and legs that he may have.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent orthopedic pathology, which 
is found on examination, should be noted 
in the report of the evaluation.  The 
examiner should express an opinion as to 
the following questions:
(a) whether it is at least as likely 
as not (probability of 50% or greater) 
that any diagnosed joint (including 
spinal) disorder found on examination is 
associated with the veteran's active 
military service, including the 
in-service motor vehicle accident which 
occurred in June 1983; 
(b) If any currently diagnosed joint 
disability is related to event(s) in 
service, the examiner should express an 
opinion as to the effect of any diagnosed 
psychiatric disorder on the veteran's 
ability to procure and to maintain 
substantially gainful employment; and
(c) If any currently diagnosed is 
determined not to be related to event(s) 
in service, then provide a detailed 
explanation reconciling the conflicting 
evidence of record (to include x-ray 
findings showing "[an] old bankart 
fracture" of the shoulder).

4.  Also, the RO should then make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a pertinent VA examination to 
determine the nature, extent, and 
etiology of any rectal disability 
manifested by bleeding that he may have.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent pathology, which is found 
on examination, should be noted in the 
report of the evaluation.  The examiner 
should express an opinion as to the 
following questions:
(a) whether it is at least as likely 
as not (probability of 50% or greater) 
that any diagnosed rectal disorder 
manifested by bleeding found on 
examination is associated with the 
veteran's active military service, 
including the in-service motor vehicle 
accident which occurred in June 1983;
(b) If rectal disorder is found 
related to event(s) in service, the 
examiner should express an opinion as to 
the effect of any diagnosed psychiatric 
disorder on the veteran's ability to 
procure and to maintain substantially 
gainful employment;
(c) If any diagnosed rectal disorder 
is determined not to be related to 
event(s) in service, then provide a 
detailed explanation reconciling the 
conflicting evidence of record.

5.  In addition, the RO should then make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded VA examination by a psychiatrist 
to determine the nature, extent, and 
etiology of any psychiatric disorder that 
he may have.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent psychiatric pathology, 
which is found on examination, should be 
noted in the report of the evaluation.  
The examiner should express an opinion as 
to the following questions:

(a) What is the diagnosis, or 
diagnoses, of all psychiatric disorders 
present;
(b) Whether it is at least as likely 
as not (probability of 50% or greater) 
that any currently diagnosed psychiatric 
disorder is associated with the veteran's 
active military service, including the 
in-service motor vehicle accident which 
occurred in June 1983;
(c) If any currently diagnosed 
psychiatric disability is related to 
event(s) in service, the examiner should 
express an opinion as to the effect of 
such diagnosed psychiatric disorder on 
the veteran's ability to procure and to 
maintain substantially gainful 
employment; and 
	(d) If any diagnosed psychiatric 
disorder is determined not to be related 
to event(s) in service, then provide a 
detailed explanation reconciling the 
conflicting evidence of record.

6.  The RO should then re-adjudicate the 
claims on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC), and an appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  No action is required 
of the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2004).  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	T. Mainelli
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

 
 
 
 


